Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered February 14, 1992, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant’s only contention on this appeal is that the sentence of 1 ⅓ to 4 years’ imprisonment he received upon his plea of guilty is harsh and excessive. Given defendant’s extensive record of convictions for drinking and driving offenses, we can find no basis to disturb the sentence imposed by County Court (see, People v Miller, 163 AD2d 627, lv denied 76 NY2d 942).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.